DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment submitted 21 June 2022 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 14 July 2022.

The application has been amended as follows: 

Independent Claim 1 now reads:

1.  A pixel driving circuit, comprising a light-emission time control sub-circuitry, a first energy storage sub-circuitry, a first resetting sub-circuitry, a first light-emission control sub-circuitry, a time control data write-in sub-circuitry and a data control sub-circuitry,
wherein the first resetting sub-circuitry is electrically connected to a resetting control line, a first initial voltage end, and a first end, a control end and a second end of the light-emission time control sub-circuitry, and configured to write a first initial voltage from the first initial voltage end into the first end of the light-emission time control sub-circuitry under the control of a resetting control signal from the resetting control line, and control the control end of the light-emission time control sub-circuitry to be electrically connected to the second end of the light-emission time control sub-circuitry under the control of the resetting control signal,
wherein a first end of the first energy storage sub-circuitry is electrically connected to the control end of the light-emission time control sub-circuitry, and the first energy storage sub-circuitry is configured to store a voltage,
wherein the time control data write-in sub-circuitry is electrically connected to a first gate line, a time control data line and a second end of the first energy storage sub-circuitry, and configured to control the time control data line to be electrically connected to the second end of the first energy storage sub-circuitry under the control of a first gate driving signal from the first gate line,
wherein the data control sub-circuitry is electrically connected to a light-emission control line, the time control data line and the second end of the first energy storage sub-circuitry, and configured to control the time control data line to be electrically connected to the second end of the first energy storage sub-circuitry under the control of a light-emission control signal from the light-emission control line,
wherein the first light-emission control sub-circuitry is electrically connected to the light-emission control line, the first end of the light-emission time control sub-circuitry and a first voltage end, and configured to control the first end of the light-emission time control sub-circuitry to be electrically connected to the first voltage end under the control of the light-emission control signal,
wherein the second end of the light-emission time control sub-circuitry is electrically connected to an output end, and the light-emission time control sub-circuitry is configured to control the first end of the light-emission time control sub-circuitry to be electrically connected to the second end of the light-emission time control sub-circuitry under the control of a potential at the control end of the light-emission time control sub-circuitry,
wherein the pixel driving circuit further comprises a current driving sub-circuitry connected between the second end of the light-emission time control sub-circuitry and the output end, electrically connected to a current control data line and the output end, and configured to generate a driving current to be outputted to the output end at a light-emission stage in accordance with a current control data voltage from the current control data line,
wherein the current driving sub-circuitry comprises a driving sub-circuitry, a current control data write-in sub-circuitry,
wherein a first end of the driving sub-circuitry is electrically connected to the second end of the light-emission time control sub-circuitry, a second end of the driving sub-circuitry is electrically connected to the output end, and the driving sub-circuitry is configured to control the first end of the driving sub-circuitry to be electrically connected to the second end of the driving sub-circuitry under the control of a potential at a control end of the driving sub-circuitry,
wherein the current control data write-in sub-circuitry is electrically connected to a second gate line, the current control data line and the first end of the driving sub-circuitry, and configured to control the current control data line to be electrically connected to the first end of the driving sub-circuitry under the control of a second gate driving signal from the second gate line, and
wherein the current driving sub-circuitry further comprises a second resetting sub-circuitry, a compensation sub-circuitry and a second energy storage sub-circuitry; a first end of the second energy storage sub-circuitry is electrically connected to the control end of the driving sub-circuitry, a second end of the second energy storage sub-circuitry is electrically connected to a second voltage end, and the second energy storage sub-circuitry is configured to store a voltage; [[;]] the second resetting sub-circuitry is electrically connected to the resetting control line, a second initial voltage end and the control end of the driving sub-circuitry, and configured to apply a second initial voltage from the second initial voltage end to the control end of the driving sub-circuitry under the control of the resetting control signal from the resetting control line; and the compensation sub-circuitry is electrically connected to the second gate line, the control end of the driving sub-circuitry and the second end of the driving sub-circuitry, and configured to control the control end of the driving sub-circuitry to be electrically connected to the second end of the driving sub-circuitry under the control of the second gate driving signal.

Election/Restrictions

Independent Claim 1 is allowable.  Claims 2-3, 5, 7-10, 13-14, and 16-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I through XV, as set forth in the Office action mailed on 23 July 2021, is hereby withdrawn and Claims 2-3, 5, 7-10, 13-14, and 16-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1-3, 5, 7-10, and 13-22 (now renumbered Claims 1-18) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claim 1.  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed pixel driving circuit, comprising the claimed “light-emission time control sub-circuitry,” “first energy storage sub-circuitry,” “first resetting sub-circuitry,” “first light-emission control sub-circuitry,” “time control data write-in sub-circuitry,” and “data control sub-circuitry,” wherein the pixel driving circuit further comprises the claimed “current driving sub-circuitry” comprising the claimed “driving sub-circuitry” and “current control data write-in sub-circuitry,” wherein “the current driving sub-circuitry further comprises a second resetting sub-circuitry, a compensation sub-circuitry and a second energy storage sub-circuitry; a first end of the second energy storage sub-circuitry is electrically connected to the control end of the driving sub-circuitry, a second end of the second energy storage sub-circuitry is electrically connected to a second voltage end, and the second energy storage sub-circuitry is configured to store a voltage; the second resetting sub-circuitry is electrically connected to the resetting control line, a second initial voltage end and the control end of the driving sub-circuitry, and configured to apply a second initial voltage from the second initial voltage end to the control end of the driving sub-circuitry under the control of the resetting control signal from the resetting control line; and the compensation sub-circuitry is electrically connected to the second gate line, the control end of the driving sub-circuitry and the second end of the driving sub-circuitry, and configured to control the control end of the driving sub-circuitry to be electrically connected to the second end of the driving sub-circuitry under the control of the second gate driving signal.”
As pertaining to the most relevant prior art relied upon by the examiner, In et al. (US 9,396,681) discloses (see Fig. 2) a pixel driving circuit (142), comprising a light-emission time control sub-circuitry (M1), a first energy storage sub-circuitry (C2), a first resetting sub-circuitry (M9), a first light-emission control sub-circuitry (M5), a time control data write-in sub-circuitry (M7) and a data control sub-circuitry (M6), wherein the pixel driving circuit (142) further comprises a current driving sub-circuitry (M10, M4) wherein the current driving sub-circuitry (M10, M4) comprises a driving sub-circuitry (M10), a current control data write-in sub-circuitry (M4; see Col. 5, Ln. 8-67 through Col. 6, Ln. 1-59 for a general description of Fig. 2).
Ueno (US 2020 / 0402457) discloses (see Fig. 1 and Fig. 7) a first resetting sub-circuitry (TE, TD) for a display pixel (10; see Page 6, Para. [0083]-[0084]).  
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest all of the features of independent Claim 1 including the claimed “current driving sub-circuitry” comprising the claimed “driving sub-circuitry” and “current control data write-in sub-circuitry,” wherein “the current driving sub-circuitry further comprises a second resetting sub-circuitry, a compensation sub-circuitry and a second energy storage sub-circuitry; a first end of the second energy storage sub-circuitry is electrically connected to the control end of the driving sub-circuitry, a second end of the second energy storage sub-circuitry is electrically connected to a second voltage end, and the second energy storage sub-circuitry is configured to store a voltage; the second resetting sub-circuitry is electrically connected to the resetting control line, a second initial voltage end and the control end of the driving sub-circuitry, and configured to apply a second initial voltage from the second initial voltage end to the control end of the driving sub-circuitry under the control of the resetting control signal from the resetting control line; and the compensation sub-circuitry is electrically connected to the second gate line, the control end of the driving sub-circuitry and the second end of the driving sub-circuitry, and configured to control the control end of the driving sub-circuitry to be electrically connected to the second end of the driving sub-circuitry under the control of the second gate driving signal.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622